Citation Nr: 1636154	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for prostatectomy residuals as a result of prostate cancer on an extraschedular basis.

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s) beginning July 2, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

In November 2014, the Board denied a rating in excess of 60 percent for prostatectomy residuals as a result of prostate cancer.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it declined to refer his case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b).  In a May 2016 Memorandum Decision, the Court remanded the issue of entitlement to a rating in excess of 60 percent for prostatectomy residuals as a result of prostate cancer on an extraschedular basis to the Board.

Also, the record reflects that the Veteran has been awarded a total disability rating for individual unemployability due to service-connected disability (TDIU) for his prostatectomy residuals since November 1, 2000.  In April and July 2014 rating decisions, the Veteran was granted service-connection for five separate disabilities, each rated 20 percent, effective July 2, 2013.  As the Veteran is seeking a higher rating for his prostatectomy residuals in this appeal, the Board finds that the issue of SMC under 38 U.S.C. § 1114(s) beginning July 2, 2013, has thus been reasonably raised.  See Akles v. Derwinski, 1 Vet. App. 118, 120-21 (1991).




Additional VA medical records, including a VA examination, were associated with the claims file after the appeal had been certified to the Board.  However, the pertinent evidence contained in these records is cumulative of evidence that was already of record prior to such certification.  See 38 C.F.R. § 20.1304(c).

As discussed in detail in the decision below, the issue of entitlement to service connection for a mental health disorder, to include mental distress, sleep impairment, and depression, as secondary to prostatectomy residuals as a result of prostate cancer, has been raised by the record.  It is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's assertions of mental distress, sleep impairment, and depression due to his service-connected prostate disability are properly construed as a claim for service connection for a mental health disorder as secondary to such prostate disability, and are not properly for consideration of an extraschedular rating for such prostate disability.

2.  The Veteran receives the maximum schedular rating for voiding dysfunction, which adequately contemplates his service-connected prostatectomy residuals.

3.  Beginning July 2, 2013, the Veteran had a single service-connected disability rated as total and has additional service-connected disabilities independently ratable at 60 percent or more, separate and distinct from the disability rated as total and involving different anatomical segments or bodily systems.  






CONCLUSIONS OF LAW

1.  The criteria for referral for consideration of a rating in excess of 60 percent for prostatectomy residuals as a result of prostate cancer, on an extraschedular basis, have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.115b, 4.130, Diagnostic Code 7528 (2015).

2.  The criteria for SMC under 38 U.S.C. § 1114(s) beginning July 2, 2013, have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its November 2014 decision, the Board explained how its duties to notify and assist had been met in this case.  In its May 2016 Memorandum Decision, the Court noted arguments the Veteran had made that, in its November 2014 decision, the Board inadequately discussed whether a hearing officer failed to suggest the submission of additional evidence regarding § 3.321(b).  This contention is addressed below.  The Board's previous discussion of how its duties to notify and assist have been met in this case is otherwise incorporated into this decision by reference.

I. Extraschedular Consideration

In its November 2014 decision denying a rating in excess of 60 percent for prostatectomy residuals as a result of prostate cancer, the Board explained that the Veteran had no signs of recurrent cancer and no renal dysfunction.  It noted an October 2010 VA examination reflecting that the Veteran had voiding dysfunction of voiding every four hours during the day and five hours at night and significant problems with wetting himself, which he reported significantly affected his activities of daily living.  It also noted a February 2012 VA examination during which the Veteran stated that his voiding frequency was less than one hour during the day and that he urinated four to five times at night, that he had urinary incontinence and that he did not use appliances but used absorbent materials that had to be changed three to four times per day.  

The Board further explained that, under 38 C.F.R. § 4.115b, voiding dysfunction is rated as urine leakage or frequency or obstructed voiding, and that the maximum schedular rating for voiding dysfunction is 60 percent for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent material which must be changed more than four times a day.  See 38 C.F.R. § 4.115b.  The Board thus concluded that the Veteran received the maximum schedular rating for his prostatectomy residuals, noting that his report of changing absorbent materials three to four times a day reflected frequency of urinary incontinence that is actually less than that contemplated in his 60 percent rating.  

The Board, in its November 2014 decision, further considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b).  However, it determined that the assigned rating was adequate, as the Veteran's symptomatology was adequately contemplated in the applicable rating criteria, noting again that his frequency of urinary incontinence was  actually less than that contemplated in his 60 percent rating for his prostatectomy residuals of voiding dysfunction.  The Board determined that, to the extent that the Veteran had reported that his disability affected his activities of daily life, such effects were adequately contemplated in his 60 percent rating, which contemplated genitourinary disability of the severity of continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent material which must be changed more than four times a day.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In its May 2016 Decision, the Court noted that the Veteran "stated in 2010 that his disability has 'brought on lots of mental distress,' makes it so that he 'can't sleep at night,' and causes him to be 'depressed most of time.'"  The Court concluded that "[t]he Board did not address this evidence or explain whether it showed symptomatology not contemplated by the rating schedule for purposes of § 3.321(b)," and that "[i]ts failure to do so renders its statement of reasons or bases inadequate and warrants remand."  

The Board notes the October 2010 written statement, cited by the Court, reflecting the Veteran's assertion that his prostatectomy residual symptoms, and specifically his incontinence, had "brought on lots of mental distress," that he "can't sleep at night," and that he was "depressed most of time."  The RO construed this statement as a claim for service connection for "depression to include mental distress" as secondary to his service-connected prostatectomy residuals.  It denied the claim in a rating decision issued to the Veteran in August 2011.  The Veteran did not appeal the decision.  

In this case, the Board finds that the Veteran's assertions of mental distress, sleep impairment, and depression are properly construed as a claim for service connection for a mental health disorder as secondary to his service-connected prostate disability, and are not properly for consideration for an extraschedular rating of his prostate disability.  

The VA regulation governing referral of cases for consideration of extraschedular ratings, 38 C.F.R. § 3.321(b)(1), reads as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Here, the asserted disability symptoms of mental distress, sleep impairment, and depression are expressly contemplated under the "General Rating Formula for Mental Disorders" in VA's Schedule of Ratings, which contemplates mental health symptomology including "depression," "depressed mood," "anxiety," and "chronic sleep impairment."  See 38 C.F.R. § 4.130.  As the schedular rating criteria expressly contemplate the asserted symptomatology in question, the Board does not find this to be an "exceptional case where the schedular evaluations are found to be inadequate," or "that the case presents such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  

The Board notes that, as the Court articulated in Thun, "[t]he threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate... Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.

However, while mental distress, sleep impairment, and depression are not symptoms contemplated in the rating criteria for the Veteran's prostate disability, these mental health symptoms claimed by the Veteran as disability resulting from his service-connected prostate disability are not yet "service-connected disability."   Indeed, the RO expressly denied the Veteran's claim asserting such, and the Veteran did not appeal the denial.  Should any such mental health disability be determined to be "service-connected disability," given the Veteran's thus far asserted symptomatology of mental distress, sleep impairment, and depression, the schedular rating criteria, which expressly contemplate such symptoms, would likely be adequate to rate such disability.  



The Veteran's asserted mental health symptoms are more properly construed as a claim for a service-connected mental health disorder secondary to his prostate disability, rather than exceptional or unusual prostate or genitourinary symptomology.  Such symptoms are clearly mental health symptoms-which may or may not be secondary to his prostate/genitourinary disability-but not symptoms of a prostate disability or genitourinary symptoms generally.

Given the symptoms of mental distress, sleep impairment, and depression at issue, all expressly contemplated under the "General Rating Formula for Mental Disorders" in VA's Schedule of Ratings, the assertion of such symptoms are more properly construed as a claim for service connection for a mental health disorder as secondary to the Veteran's service-connected prostate disability, than considered as symptomatology for an extraschedular rating for such prostate disability.  Thus, any current assertions of such symptoms in effect raises the claim of service connection for a mental health disorder secondary to his service-connected prostatectomy residuals as a result of prostate cancer-a claim already found to have been raised and denied by the RO in an unappealed August 2011 rating decision.  In this regard, the Board notes the Veteran's then-attorney's assertions in July and December 2015 briefs that the Veteran may still have feelings of depression or subsequent psychiatric symptoms.  Under these circumstances, the Board finds that the claim of service connection for a mental health disorder, to include mental distress, sleep impairment, and depression, as secondary to prostatectomy residuals as a result of prostate cancer, has again been raised.  In light of this, the claim is referred to the AOJ, as stated in the introduction above.

As the Veteran's mental health symptoms are not in this case properly for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted for the reasons discussed in its November 2014 decision.  Specifically, the Veteran's prostatectomy residual symptomatology is adequately contemplated in the applicable rating criteria.  Again, the Veteran's frequency of urinary incontinence is actually less than that contemplated in his 60 percent rating for his prostatectomy residuals of voiding dysfunction.  Also, again, to the extent that the Veteran has reported that such disability affects his activities of daily life, such effects are adequately contemplated in his 60 percent rating, which contemplates genitourinary symptomology of the severity of continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent material which must be changed more than four times a day.  As the preponderance of the evidence is against referral of the Veteran's claim for extraschedular consideration, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Finally, the Board notes the Court's statement that, "[b]ecause the claim is being remanded, the Court need not address [the Veteran's] additional arguments as to other inadequacies in the Board's statement of reasons or bases, including his assertion that the Board inadequately discussed whether a hearing officer failed to suggest the submission of additional evidence regarding § 3.321(b)."  In this regard, the Board notes the Veteran's then-attorney's assertions in a December 2015 brief that, "if the hearing officer had complied with his duty, the Veteran may have testified to increased feelings of depression or subsequent psychiatric symptoms."

As the Board characterizes the symptoms asserted by the Veteran as a claim to be referred to the AOJ for adjudication, the fact that he did not testify as to having these symptoms is not prejudicial.  In this regard, also, neither the Veteran nor his attorney or representative has filed any motion for a new Board hearing, or otherwise indicated any desire for another Board hearing on the increased rating issue on appeal.  As such, the Board finds that any error in notice provided during the Veteran's June 2013 hearing constitutes harmless error.  See 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II.  SMC under 38 U.S.C. § 1114(s)

Special monthly compensation provided by 38 U.S.C. § 1114(s) is payable where a veteran has a single service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1).  For purposes of satisfying the requirements of 38 U.S.C. § 1114(s), a rating for TDIU may be considered a total rating, and any disabilities that do not form the basis for the TDIU may satisfy the requirement for additional service-connected disabilities independently ratable at 60 percent or more under Section 1114(s).  See Bradley v. Peake, 22 Vet. App. 280, 291-93 (2008).

As noted in the introduction above, the Veteran has been awarded a TDIU since November 1, 2000.  Review of the record reflects that, although the Veteran had other service-connected disabilities at that time, his TDIU was based on a finding that the Veteran was unemployable due to his prostatectomy residuals, which were, and have remained, rated 60 percent; in a November 2004 rating decision, it was also indicated that the Veteran was unemployable due to his prostatectomy residuals.  Given this, the Board finds that the Veteran has had a single disability resulting in a TDIU, and thus has a single service-connected disability rated as total.

In April and July 2014 rating decisions, the Veteran was granted service-connection for five separate disabilities, each rated 20 percent, effective July 2, 2013: type II diabetes mellitus, left and right lower extremity sciatic nerve peripheral neuropathy, and left and right lower extremity femoral nerve peripheral neuropathy.  Under VA's Combined Ratings Table, the ratings for these five disabilities together combine for a rating of 70 percent.  See 38 C.F.R. § 4.25.  Such ratings, moreover, are for disabilities separate and distinct from the Veteran's prostate disability and involve different anatomical segments or bodily systems.  

Thus, beginning July 2, 2013, the Veteran had a single service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more, separate and distinct from the disability rated as total and involving different anatomical segments or bodily systems.  Accordingly, beginning July 2, 2013, SMC under 38 U.S.C. § 1114(s) is warranted.




ORDER

As referral for consideration of a rating in excess of 60 percent for prostatectomy residuals as a result of prostate cancer on an extraschedular basis is not warranted, the appeal is denied to that extent.

SMC under 38 U.S.C. § 1114(s) beginning July 2, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


